Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25th March 2021.

Applicant’s election without traverse of Species B, Claims 1-4 and 7-14 in the reply filed on 25th March 2021 is acknowledged.
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25th March 2021.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on 07/06/2016. It is noted, however, that applicant has not filed a certified copy of the EP16178259.4 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear whether the distance is between the point and the aerodynamic center or the distance is between the point and the leading edge.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-4 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw et al. (US 2015/0360765) in view of Devenyi (US 2015/0102156) and Cazals et al. (US 2016/0368594).
Regarding claim 1, Bradshaw et al. ‘765 teaches (figures 1-12C) an aircraft (1) comprising: a fuselage; a wing (103) attached to the fuselage (Para 0059); a wing tip device (113) attached to a wing end of the wing (103) (Para 0059); at least one additional wing-like element (507+509) having a wing root, a wing  leading edge and a wing trailing edge (as shown in the figure below); and a torque control device/ actuator (an actuator coverts energy into torque) having a rotatable interface means (Para 0021, 0055), wherein the torque control device/actuator is adapted for rotatably supporting the wing root of the wing-like element on the interface means under creation of a rotational axis extending from the interface means into the wing-like element, about which rotational axis the wing like element is rotatable (Para 0055); and wherein the wing root of the at least one wing-like element is coupled with at least one of the wing tip device, the wing and the fuselage through the torque control device/actuator such that the leading edge (as shown in the figure below) extends into an airflow surrounding the aircraft (Para 0059), but it is silent about the wing like element adapted to induce a rotation around the rotational axis in an air flow and the torque control device/ actuator adapted to limit the degree of rotation depending on a torque introduced into the interface means by the wing-like element. 


    PNG
    media_image1.png
    466
    673
    media_image1.png
    Greyscale


Regarding claim 3, modified Bradshaw et al. ‘765 teaches (figures 1-12C) the aircraft (1) wherein the rotational axis extends through a point in a distance to an aerodynamic center of the wing-like element relative to the leading edge (Para 0055; the wing like element has an aerodynamic center, and the rotational axis that extends perpendicular to the wing root of the wing-like element, thus, if the rotational axis doesn’t pass through an aerodynamic center, the rotational axis will be at a distance and if the rotational axis passes through the aerodynamic center, the aerodynamic center will still be at distance as the rotational axis extends through an aerodynamic center to infinite). 
Regarding claim 4, modified Bradshaw et al. ‘765 teaches an aircraft with a wing-like element whose axis of rotation is at a distance from the aerodynamic center but is silent to the deviation being at least 5% of a chord of the wing root of the wing like element. It would have been obvious to one having ordinary skill in the art at the time the invention to configure the distance to the aerodynamic center to be at least 5% of a chord of the wing root of the wing-like element for the purpose of greater flexibility in the design of the wing-like element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, modified Bradshaw et al. ‘765 teaches (figures 1-12C) the aircraft  (1) wherein the at least one wing-like element is arranged in a transition region of the wing tip device (as shown in the figure above).

Regarding claim 10, modified Bradshaw et al. ‘765 teaches (figures 8-9) an aircraft (1) wherein the wing-like element extends over the wing tip device in a span wise direction at least during a cruise flight condition (Para 0003, 0060)
Regarding claim 11, modified Bradshaw et al. ‘765 teaches (figures 5-6) an aircraft (1) wherein the wing-like element does not extends over the wing tip device in a span wise direction when on ground (Para 0005, 0059).
Regarding claim 12, modified Bradshaw et al. ‘765 teaches (figures 8-9) an aircraft (1) wherein the rotational axis of the at least one wing-like element extends at an angle of at least 10 degrees to a vertical and of at least 10 degrees to horizontal plane of the aircraft (figures clearly show the wing like element angled at more than 10 degrees in both vertical and horizontal plane and the rotational axis extends perpendicular out of the plane of the wing tip device (Para 0055)).
Regarding claim 13, modified Bradshaw et al. ‘765 teaches (Cazals et al. ’79; figures 9a- 9d) an aircraft wherein the rotational axis (15) of the at least one wing-like element (4b) extends perpendicular to a longitudinal axis of the aircraft (the rotational axis is straight which forms a perpendicular angle when extrapolated to the longitudinal axis of an aircraft).
Regarding claim 14, modified Bradshaw et al. ‘765 teaches (figure 12a) the aircraft (1) comprising a wing like element (509+507) at a forward position of the fuselage forward of the wing.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw et al. (US 2015/0360765), Devenyi (US 2015/0102156) and Cazals et al. (US 2016/0368594) as applied to claim 1 above, and further in view of Seywald et al. (US 2016/0068258).
Regarding claim 3, modified Bradshaw et al. ‘765 teaches an invention as discussed above in claim 2 but it is silent about the rotational axis extending through a point in a distance to an aerodynamic center of the wing-like element along the chord line of the wing-like element. However, Seywald et al. ‘258 teaches in the framework of the invention the axis of rotation can deviate by ±2% (relative to the profile chord of the top surface) from the aerodynamic center (Para 0009). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradshaw et al. ‘765 to incorporate the teachings of Seywald et al. ‘258 to configure a wing-like element with an axis of rotation at a distance from an aerodynamic center along the chord line of the wing-like element. One of ordinary skill in art would recognize that doing so would provide flexibility in design of wing-like element.
Regarding claim 4, modified Bradshaw et al. ‘765 teaches an aircraft with a wing-like element whose axis of rotation can deviate by ±2% (relative to the profile chord of the top surface) from the aerodynamic center but is silent to the deviation being at least 5% of a chord of the wing root of the wing like element. It would have been obvious to one having ordinary skill in the art at the time the invention to configure the distance to the aerodynamic center to be at least 5% of a chord of the wing root of the wing-like element for the purpose of greater flexibility in the design of the wing-like element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw et al. (US 2015/0360765), Devenyi (US 2015/0202156) and Cazals et al. (US 2016/0368594) as applied to claim 1 above, and further in view of Brix (US 6,345,790).
Regarding claim 7, modified Bradshaw et al. ‘765 teaches an invention as discussed above in claim 1. Modified Bradshaw et al. ‘765 further teaches the torque control device/ actuator mechanically coupled with the rotatable interface means (Para 0021), but it is silent about the torque control device/actuator mechanically coupled with a control unit, and wherein the control unit is connected to the actuator and is adapted for rotating the rotatable interface means depending on a physical parameter indicative of the torque acting upon the rotatable interface means. However, Brix ‘790 teaches (figure 1) a system with actuators connected to computer controller/ control unit to control the pivoting position of each respective rotation segment (3) and its associated winglet (5) (Col. 6 Lines 50-55), Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradshaw et al. ‘765 to incorporate the teachings of Brix ‘790 to configure an actuator with a computer controller/control unit to automatically carry out different control modes (Col. 7 Lines 1-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647